Title: To Benjamin Franklin from Jean de Neufville & fils, 12 October 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir
Amsterdam the 12th. Oct: 1780.
Since our last respects to your Excellency, we have only now to mention, that of the bills on Mr. Laurens we gott yesterday seven more to the Amount of Three thousand eight hundred and fifty Gilders, for which we have promisd an Answer by the return of the maill, and your Excellency will find us ready to Accept of them and any others, as we only wish now fr. her comands.
May we begg leave Honourd Sir by this opportunity to enquire about John Searle Esqr. Whome we heard to be in France and even by some report to have been in Amsterdam, we have some conections with his Mercantile House at Madeira, Which he probabely will not be Acquainted with though relating to American Correspondance, so we wished (?) to pay our Respects to him or in person or by Letter, the more as a Gentleman of his Caracter we should be glad to be acquainted with him, and your Excellency procuring us those means will encrease our obligations to her, [word illegible] as we have the honour to be with all respectfull Regard. Honourd Sir Your Excellencys most devoted and most obedient humble Servant,
John De Neufville AND Son
 
Notation: Ansd the 26th. Oct. 1780
